DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:  “environment recognizer” in claims 1, 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, 
environment recognizer refers to a sensor such as “the camera group…the sonar group…” (Applicant’s specification as filed [0026]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (US 20200398846 A1) in view of Furuyama et al. (US 20130192937 A1).
Regarding Claim 1, Horiguchi teaches a driving assist system comprising ([0019]  “automated driving control unit”): an environment recognizer to recognize environment of a vehicle ([0018] “an environment recognition unit…recognizes an environment around the vehicle”); a behavior controller to execute behavior control inclusive of steering and acceleration/deceleration, based on recognized information ([0018] “the automated driving control unit…may generate, on the basis of the recognized environment, an automated driving scenario including a target travel path and target transition of vehicle speed of the vehicle…may thus control the vehicle for acceleration, deceleration, and steering to allow the vehicle to travel in accordance with the automated driving scenario”); and a brake fluid pressure controller to increase or decrease a braking fluid pressure as a braking force for a wheel ([0044] “The brake control unit…may provide an instruction value to the hydraulic unit…on the basis of the determined brake fluid pressure…may thus change brake fluid pressure to be supplied to the wheel cylinders”, [0017] "a brake control unit…may serve as a “vehicle brake control apparatus”), wherein the brake fluid pressure controller ([0017] a brake control unit…may serve as a “vehicle brake control apparatus”), when the vehicle is made to start moving forward or backward ([0030] “With the starting device, it is possible to allow the vehicle to start from a state where a vehicle speed is zero”, [0018] “The automated driving control unit…may thus control the vehicle for acceleration, deceleration, and steering to allow the vehicle to travel”), estimates a range having a brake noise ([0034] “The brake control unit…may include a vibration detector…The vibration detector…may be configured to detect a predetermined vibration state such as brake squeal or brake judder in the frictional brake device”, [0041] “The brake control unit…may determine, on the basis of an output from the acceleration sensor…whether a predetermined vibration state (the predetermined vibration state may be, for example, brake squeal or brake judder) is occurring“) and increases a change rate of the brake fluid pressure in a brake-noise range having a brake noise ([0067] “a configuration may be applied that brake fluid pressure is increased in accordance with detection of a predetermined vibration state to mitigate the vibration state”), as compared with that in a no-brake-noise range (Fig 2, Step S08 shows the no-brake-noise interpreted as no “squeal or judder vibration”).

Horiguchi does not teach a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver.  However, Furuyama teaches this limitation ([0090] “That is, electric parking brake EPB is actuated after the actuation of the hydraulic pressure holding function. Accordingly, it is possible to surely prevent the vehicle from rolling backwards when the driver releases brake pedal BP”)

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Horiguchi to include a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver as taught by Furuyama in order to “prevent the vehicle from rolling backwards at a restart of the vehicle from the stop on the sloping road” (Furuyama, [0022]).

Regarding Claim 2, Horiguchi teaches the driving assist system as claimed in claim 1 ([0019]  “automated driving control unit”),  further comprising: the brake fluid pressure controller varies the brake fluid pressure ([0044] “The brake control unit…may provide an instruction value to the hydraulic unit…on the basis of the determined brake fluid pressure…may thus change brake fluid pressure to be supplied to the wheel cylinders”, [0017] "a brake control unit…may serve as a “vehicle brake control apparatus”).  Horiguchi does not teach a road surface gradient detector to detect a road surface gradient as a gradient of a road surface on which the vehicle is located, , based on the road surface gradient of a course of movement.  However, Furuyama teaches these limitations.

Furuyama teaches a road surface gradient detector to detect a road surface gradient as a gradient of a road surface on which the vehicle is located ([0056] “hydraulic pressure unit ECU…calculates a road inclination angle (road gradient) from the forward and backward G during the stop of the vehicle”), based on the road surface gradient of a course of movement ([0063] “hydraulic pressure unit ECU…judges whether or not the brake hydraulic pressure is equal to or the gradient vehicle stop hydraulic pressure+.alpha”)

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Horiguchi to include a road surface gradient detector to detect a road surface gradient as a gradient of a road surface on which the vehicle is located , based on the road surface gradient of a course of movement as taught by Furuyama in order to calculate “the hydraulic pressure holding demands…to surely prevent the vehicle from rolling backwards.” (Furuyama, [0065]).

Regarding Claim 6, Horiguchi teaches a vehicle with self-driving capability ([0015] “The vehicle may have an automated driving capability”), the vehicle comprising: an environment recognizer to recognize environment of a vehicle ([0018] “an environment recognition unit…recognizes an environment around the vehicle”); a behavior controller to execute behavior control inclusive of steering and acceleration/deceleration, based on recognized information ([0018] “the automated driving control unit…may generate, on the basis of the recognized environment, an automated driving scenario including a target travel path and target transition of vehicle speed of the vehicle…may thus control the vehicle for acceleration, deceleration, and steering to allow the vehicle to travel in accordance with the automated driving scenario”); and a brake fluid pressure controller to increase or decrease a brake fluid pressure as a braking force for a wheel ([0044] “The brake control unit…may provide an instruction value to the hydraulic unit…on the basis of the determined brake fluid pressure…may thus change brake fluid pressure to be supplied to the wheel cylinders”, [0017] "a brake control unit…may serve as a “vehicle brake control apparatus”), wherein the brake fluid pressure controller ([0017] “a brake control unit…may serve as a “vehicle brake control apparatus”), when the vehicle is made to start moving forward or backward ([0030] “With the starting device, it is possible to allow the vehicle to start from a state where a vehicle speed is zero”, [0018] “The automated driving control unit…may thus control the vehicle for acceleration, deceleration, and steering to allow the vehicle to travel”), estimates a range having a brake noise and increases a change rate of the brake fluid pressure in a brake-noise range having a brake noise ([0034] “The brake control unit…may include a vibration detector…The vibration detector…may be configured to detect a predetermined vibration state such as brake squeal or brake judder in the frictional brake device”, [0041] “The brake control unit…may determine, on the basis of an output from the acceleration sensor…whether a predetermined vibration state (the predetermined vibration state may be, for example, brake squeal or brake judder) is occurring“), as compared with that in a no-brake-noise range (Fig 2, Step S08 shows the no-brake-noise interpreted as no “squeal or judder vibration”).

Horiguchi does not teach a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver.  However, Furuyama teaches this limitation ([0090] “That is, electric parking brake EPB is actuated after the actuation of the hydraulic pressure holding function. Accordingly, it is possible to surely prevent the vehicle from rolling backwards when the driver releases brake pedal BP”)

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Horiguchi to include a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver as taught by Furuyama in order to “prevent the vehicle from rolling backwards at a restart of the vehicle from the stop on the sloping road” (Furuyama, [0022]).

Regarding Claim 7, Horiguchi teaches a driving assist method for a driving assist system including ([0019]  “automated driving control unit”): an environment recognizer to recognize environment of a vehicle ([0018] “an environment recognition unit…recognizes an environment around the vehicle”); a behavior controller to execute behavior control inclusive of steering and acceleration/deceleration, based on recognized information ([0018] “the automated driving control unit…may generate, on the basis of the recognized environment, an automated driving scenario including a target travel path and target transition of vehicle speed of the vehicle…may thus control the vehicle for acceleration, deceleration, and steering to allow the vehicle to travel in accordance with the automated driving scenario”); and a brake fluid pressure controller to increase or decrease a braking fluid pressure as a braking force for a wheel ([0044] “The brake control unit…may provide an instruction value to the hydraulic unit…on the basis of the determined brake fluid pressure…may thus change brake fluid pressure to be supplied to the wheel cylinders”, [0017] "a brake control unit…may serve as a “vehicle brake control apparatus”), the method comprising: when the vehicle is made to start moving forward or backward ([0030] “With the starting device, it is possible to allow the vehicle to start from a state where a vehicle speed is zero”, [0018] “The automated driving control unit…may thus control the vehicle for acceleration, deceleration, and steering to allow the vehicle to travel”), estimating a range having a brake noise ([0034] “The brake control unit…may include a vibration detector…The vibration detector…may be configured to detect a predetermined vibration state such as brake squeal or brake judder in the frictional brake device”, [0041] “The brake control unit…may determine, on the basis of an output from the acceleration sensor…whether a predetermined vibration state (the predetermined vibration state may be, for example, brake squeal or brake judder) is occurring“); and increasing a change rate of the brake fluid pressure in a brake-noise range having a brake noise ([0067] “a configuration may be applied that brake fluid pressure is increased in accordance with detection of a predetermined vibration state to mitigate the vibration state”), as compared with that in a no-brake-noise range (Fig 2, Step S08 shows the no-brake-noise interpreted as no “squeal or judder vibration”).

Horiguchi does not teach a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver.  However, Furuyama teaches this limitation ([0090] “That is, electric parking brake EPB is actuated after the actuation of the hydraulic pressure holding function. Accordingly, it is possible to surely prevent the vehicle from rolling backwards when the driver releases brake pedal BP”)

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Horiguchi to include a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver as taught by Furuyama in order to “prevent the vehicle from rolling backwards at a restart of the vehicle from the stop on the sloping road” (Furuyama, [0022]).

Regarding Claim 8, Horiguchi teaches  a non-transitory computer-readable storage medium storing a computer program for causing a computer to function as the driving assist system as claimed in claim 1 ([0089] “At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the brake control unit”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (US 20200398846 A1) in view of Furuyama et al. (US 20130192937 A1) in further view of Hernette et al. (US 20060202554 A1).
Regarding Claim 3, Horiguchi teaches the driving assist system as claimed in claim 2 ([0019]  “automated driving control unit”).  Horiguchi does not teach wherein when the road surface gradient is of a downhill, the brake fluid pressure controller decreases the change rate of the brake fluid pressure in the non-brake-noise range, as compared with a case where the road surface gradient is not graded, while increases the change rate of the brake fluid pressure in the brake-noise range, as compared with a case where the road surface gradient is not graded.  However, Hernette teaches this limitations.

Hernette teaches when the road surface gradient is of a downhill ([0051] “a supervision module…with an electronic block…sensors…moving on level ground, uphill or downhill”, [0018] “adapted to calculate an optimized braking pressure order applied to the dynamic braking device as a function of the slope on which the vehicle is moving”) , the brake fluid pressure controller decreases the change rate of the brake fluid pressure in the non-brake-noise range (Fig 7 shows a decrease in the change rate of the brake fluid pressure in the non-brake-noise range) , as compared with a case where the road surface gradient is not graded ([0060] “the pressure P4 falls rapidly below the noise zone Z, then decreases more slowly until the value of the pressure is zero in order to smooth the variation of the pitch of the vehicle caused by the transition of the braking from the four wheels of the vehicle by the dynamic braking device to the two rear wheels of the vehicle by the static braking device”), while increases the change rate of the brake fluid pressure in the brake-noise (Fig 7 shows increases in the change rate of the brake fluid pressure in the non-brake-noise range), as compared with a case where the road surface gradient is not graded ([0060] “the pressure P4 falls rapidly below the noise zone Z, then decreases more slowly until the value of the pressure is zero in order to smooth the variation of the pitch of the vehicle caused by the transition of the braking from the four wheels of the vehicle by the dynamic braking device to the two rear wheels of the vehicle by the static braking device”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Horiguchi to include when the road surface gradient is of a downhill, the brake fluid pressure controller decreases the change rate of the brake fluid pressure in the non-brake-noise range, as compared with a case where the road surface gradient is not graded, while increases the change rate of the brake fluid pressure in the brake-noise range, as compared with a case where the road surface gradient is not graded as taught by Hernette in order to “to ensure a secure braking effect on the vehicle when it is in a stopped state” (Hernette, [0007]).


Regarding Claim 4, Horiguchi teaches the driving assist system as claimed in claim 1 ([0019]  “automated driving control unit”). Horiguchi does not teach wherein when the road surface gradient is of an uphill, the brake fluid pressure controller increases the change rate of the brake fluid pressure in the non-brake-noise range, as compared with a case where the road surface gradient is not graded, while decreases the change rate of the brake fluid pressure in the brake-noise range, as compared with a case where the road surface gradient is not graded.  However, Hernette teaches this limitations.

Hernette teaches when the road surface gradient is of a uphill ([0051] “a supervision module…with an electronic block…sensors…moving on level ground, uphill or downhill”, [0018] “adapted to calculate an optimized braking pressure order applied to the dynamic braking device as a function of the slope on which the vehicle is moving”) , the brake fluid pressure controller increase the change rate of the brake fluid pressure in the non-brake-noise range (Fig 7 shows an increase in the change rate of the brake fluid pressure in the non-brake-noise range) , as compared with a case where the road surface gradient is not graded ([0060] “the pressure P4 falls rapidly below the noise zone Z, then decreases more slowly until the value of the pressure is zero in order to smooth the variation of the pitch of the vehicle caused by the transition of the braking from the four wheels of the vehicle by the dynamic braking device to the two rear wheels of the vehicle by the static braking device”), while decrease the change rate of the brake fluid pressure in the brake-noise range (Fig 7 shows a decrease in the change rate of the brake fluid pressure in the non-brake-noise range), as compared with a case where the road surface gradient is not graded ([0060] “the pressure P4 falls rapidly below the noise zone Z, then decreases more slowly until the value of the pressure is zero in order to smooth the variation of the pitch of the vehicle caused by the transition of the braking from the four wheels of the vehicle by the dynamic braking device to the two rear wheels of the vehicle by the static braking device”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Horiguchi to include when the road surface gradient is of an uphill, the brake fluid pressure controller increases the change rate of the brake fluid pressure in the non-brake-noise range, as compared with a case where the road surface gradient is not graded, while decreases the change rate of the brake fluid pressure in the brake-noise range, as compared with a case where the road surface gradient is not graded as taught by Hernette in order to “to ensure a secure braking effect on the vehicle when it is in a stopped state” (Hernette, [0007]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (US 20200398846 A1) in view of Furuyama et al. (US 20130192937 A1) in further view of Herden et al. (US 20180370505 A1).
Regarding Claim 5,  Horiguchi teaches the driving assist system as claimed in claim 1 ([0019]  “automated driving control unit”), wherein the brake fluid pressure controller executes brake fluid pressure control to decrease the brake fluid pressure from a predetermined pressure to a desired brake fluid pressure ([0053] “The brake control unit…may determine new brake fluid pressure that would possibly resolve the currently occurring vibration state…may provide an instruction value…based on the basis of the determined brake fluid pressure…thus change brake fluid pressure to be supplied to the wheel cylinders”).

Horiguchi does not teach the desired brake fluid pressure is set to one with brand-new brake pads as standards.  However, Herden teaches this limitation (Herden, [0034} “a control variable for the shift of the brake pressure characteristic curve is determined on the basis of the changed friction coefficient of the new brake pad”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Horiguchi to include the desired brake fluid pressure is set to one with brand-new brake pads as standards as taught by Herdon in order to calibrate the brake fluid pressure controller for neutral brake noise.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furuyama et al. (US 20150066326 A1) discloses the brake fluid pressure controller varies the brake fluid pressure, based on the road surface gradient of a course of movement ([0032]  “the brake control unit…sets an actually required brake fluid pressure according to the running condition with respect to the requested braking force…the fluid pressure for attaining the requested braking force is set lower than the fluid pressure when the vehicle is running on a flat road surface”).
Osawa et al. (US 20100000827 A1 ) discloses estimating a range having a brake noise and increasing a change rate of the brake fluid pressure in a brake-noise range having a brake noise  as compared with that in a no-brake-noise range ([0039] “the disk brake apparatus of the embodiment is able to achieve both the suppression of the vibration and the brake noise phenomenon in the low deceleration range where the brake fluid pressure supplied…for example, not more than 4 Mpa, and the increase in the braking force in the high deceleration range where the brake fluid pressure is, for example, over 4 Mpa”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662